              Case 3:17-cv-02282-AJB-BGS Document 91 Filed 01/31/20 PageID.2280 Page 1 of 5



                      1   FRISELLA LAW, APC
                          Lisa Frisella (SBN 216504)
                      2   lisa@frisellalaw.com
                          Kimberly D. Nelson (SBN 216571)
                      3   kim@frisellalaw.com
                          840 Newport Center Drive, Suite 400
                      4   Newport Beach, CA 92660
                          Tel.: 949.760.0991
                      5   Fax: 949.760.5200
                          Attorneys for Plaintiff Blaise Williams
                      6
                          MORGAN, LEWIS & BOCKIUS LLP
                      7   Scott T. Schutte (pro hac vice)
                          scott.schutte@morganlewis.com
                      8   77 West Wacker Drive
                          Chicago, IL 60601
                      9   Tel: 312.324.1000
                          Fax: 312.324.1001
                 10       Attorneys for Defendant Mitchell International, Inc.
                 11       [Additional Counsel Identified in Signature Blocks]
                 12                             UNITED STATES DISTRICT COURT
                 13                           SOUTHERN DISTRICT OF CALIFORNIA
                 14
                          Blaise Williams, individually, and on      Case No. 17-cv-2282-AJB-BGS
                 15       behalf of all others similarly situated,
                 16                           Plaintiffs
                                                                     UNOPPOSED MOTION TO SET
                 17                     vs.                          PLAINTIFF’S MOTION FOR
                                                                     CLASS CERTIFICATION
                 18       Progressive County Mutual                  BRIEFING SCHEDULE AND
                          Insurance Company, Progressive             HEARING DATE
                 19       Corporation, Progressive Casualty
                          Insurance Company, and Mitchell            [ORDER SUBMITTED HEREWITH]
                 20       International, Inc.,
                 21                           Defendants.
                 22             Defendant Mitchell International, Inc. (“Mitchell”) hereby files this
                 23       Unopposed Motion pursuant to Local Rule 7.1 and requests that this Court enter a
                 24       briefing schedule and set a hearing date for Plaintiff’s Motion for Class
                 25       Certification. In support of this Unopposed Motion, Mitchell states as follows:
                 26
                 27
                 28                                                         UNOPPOSED MOTION TO SET PLAINTIFF’S
M ORGAN , L EWIS &
  B OCKI US LLP                                                                  MOTION FOR CLASS CERTIFICATION
 ATTO RNEY S AT LAW
                                                                            BRIEFING SCHEDULE AND HEARING DATE
                                                                                       CASE NO. 17-CV-2282-AJB-BGS
              Case 3:17-cv-02282-AJB-BGS Document 91 Filed 01/31/20 PageID.2281 Page 2 of 5



                      1           1.     Plaintiff’s original deadline to file his Motion for Class Certification
                      2   was November 27, 2019. (Dkt No. 80). The Court set a hearing date for the Motion
                      3   for Class Certification in front of Judge Battaglia for March 18, 2020.
                      4           2.     On November 15, 2019, Plaintiff subsequently filed a Joint Motion for
                      5   Extension of Time to File Motion for Class Certification. (Dkt No. 83).
                      6           3.     The Court granted the motion in part and extended Plaintiff’s deadline
                      7   to file his Motion for Class Certification to the requested date of January 13, 2020.
                      8   (Dkt No. 84). The Court instructed, “at the time of filing, Plaintiff will contact
                      9   Judge Battaglia’s chambers to receive a hearing date, pursuant to his chamber’s
                 10       rules, and a briefing schedule will be issued accordingly.”
                 11               4.     Plaintiff filed his Motion for Class Certification on January 13, 20201
                 12       (Dkt No. 85-1), and the Court provided a hearing date of March 12, 2020 at 2 p.m.
                 13       However, Plaintiff did not obtain a briefing schedule.
                 14               5.     Mitchell requests that this Court enter an order that sets the due date
                 15       for Mitchell’s Opposition to Plaintiff’s Motion for Class Certification for March 2,
                 16       2020, that the Court set the date for Plaintiff’s Reply for March 16, 2020, and that
                 17       the Court set a hearing date for the Motion for Class Certification for the week of
                 18       March 30, 2020 or thereafter at a date and time convenient for the Court.
                 19               6.     In support of this schedule, Mitchell submits the following:
                 20                         a. Mitchell’s lead counsel in this matter (Scott T. Schutte) is also
                 21                            Mitchell’s lead counsel in a case captioned Richardson et al. v.
                 22                            Progressive et al., pending as Case No. 2:18-cv-715-ftm-99mrm
                 23                            in the Middle District of Florida. Mitchell must file its
                 24                            Opposition to a Motion for Class Certification on February 7,
                 25
                 26
                 27       1
                              Defendants acknowledge that Plaintiff immediately withdrew his Motion due to a
                 28               failure to file under seal. Defendants do not contend untimeliness of filing.
M ORGAN , L EWIS &                                                             UNOPPOSED MOTION TO SET PLAINTIFF’S
  B OCKI US LLP
                                                                                    MOTION FOR CLASS CERTIFICATION
 ATTO RNEY S AT LAW                                                    1
                                                                               BRIEFING SCHEDULE AND HEARING DATE
                                                                                          CASE NO. 17-CV-2282-AJB-BGS
              Case 3:17-cv-02282-AJB-BGS Document 91 Filed 01/31/20 PageID.2282 Page 3 of 5



                      1                      2020. There also are likely to be out-of-town depositions of
                      2                      third-party witnesses during the week of February 21, 2020.
                      3                   b. Mitchell’s lead counsel in this matter is also lead counsel for
                      4                      Jackson National Life Insurance Company (“Jackson”) in a
                      5                      lawsuit captioned Nofsinger v. Jackson National Life Insurance
                      6                      Company, pending as Case No. 17-cv-03367 in the Northern
                      7                      District of Illinois. Jackson’s opposition to Plaintiff’s Motion
                      8                      for Class Certification is due February 21, 2020.
                      9                   c. Mitchell’s lead counsel in this matter has a long-scheduled
                 10                          obligation to be in Miami for a business-related matter on March
                 11                          11-12, 2020, which overlaps with the date that the Court
                 12                          provided for the hearing on Plaintiff’s Motion for Class
                 13                          Certification in this matter.
                 14             7.     Mitchell’s counsel has conferred with Plaintiff’s counsel about the
                 15       schedule proposed in this Motion, and Plaintiff’s counsel is in agreement with the
                 16       schedule set forth herein.
                 17             WHEREFORE, Mitchell respectfully requests that this Court grant this
                 18       Unopposed Motion, and set the deadline for Mitchell’s response to Plaintiff’s
                 19       Motion for Class Certification for March 2, 2020 and for Plaintiff’s reply for March
                 20       16, 2020, and schedule a hearing on Plaintiff’s Motion for the week of March 30,
                 21       2020. A proposed order is submitted herewith.
                 22                                                  Respectfully Submitted,
                 23       Dated: January 31, 2020                        MORGAN, LEWIS & BOCKIUS LLP
                 24
                 25                                                      By /s/ Scott Schutte
                                                                            Scott Schutte
                 26
                                                                         MORGAN, LEWIS & BOCKIUS LLP
                 27                                                      Scott T. Schutte (pro hac vice)
                                                                         scott.schutte@morganlewis.com
                 28
M ORGAN , L EWIS &                                                            UNOPPOSED MOTION TO SET PLAINTIFF’S
  B OCKI US LLP
                                                                                   MOTION FOR CLASS CERTIFICATION
 ATTO RNEY S AT LAW                                                  2
                                                                              BRIEFING SCHEDULE AND HEARING DATE
                                                                                         CASE NO. 17-CV-2282-AJB-BGS
              Case 3:17-cv-02282-AJB-BGS Document 91 Filed 01/31/20 PageID.2283 Page 4 of 5



                      1                                      Tedd M. Warden (pro hac vice)
                                                             tedd.warden@morganlewis.com
                      2                                      77 West Wacker Drive
                                                             Chicago, IL 60601
                      3                                      Tel: 312.324.1000
                                                             Fax: 312.324.1001
                      4
                                                             Lisa Veasman (SBN 259050)
                      5                                      Lisa.veasman@morganlewis.com
                                                             300 South Grand Avenue, 22nd Floor
                      6                                      Los Angeles, CA 90071-3132
                                                             Tel.: 213.612.2500
                      7                                      Fax: 213.612.2501
                      8                                      GORDON REES SCULLY
                                                             MANSUKHANI, LLP
                      9                                      Kevin W. Alexander
                                                             kalexander@gordonrees.com
                 10                                          Matthew Paul Nugent
                                                             mnugent@gordonrees.com
                 11                                          101 West Broadway, Suite 2000
                                                             San Diego, CA 92101
                 12                                          Tel: 619.696.6700
                                                             Fax: 619.696.7124
                 13
                                                             Attorneys for Defendant
                 14                                          MITCHELL INTERNATIONAL, INC.
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
M ORGAN , L EWIS &                                               UNOPPOSED MOTION TO SET PLAINTIFF’S
  B OCKI US LLP
                                                                      MOTION FOR CLASS CERTIFICATION
 ATTO RNEY S AT LAW                                      3
                                                                 BRIEFING SCHEDULE AND HEARING DATE
                                                                            CASE NO. 17-CV-2282-AJB-BGS
              Case 3:17-cv-02282-AJB-BGS Document 91 Filed 01/31/20 PageID.2284 Page 5 of 5



                      1                            CERTIFICATE OF SERVICE
                      2         I hereby certify that on January 31, 2020, I electronically filed the foregoing
                      3   JOINT MOTION TO EXTEND THE DATE FOR RESPONSIVE
                      4   PLEADINGS with the Clerk of the Court for the United States District Court,
                      5   Southern District of California by using the CM/ECF system. I certify that the
                      6   participants in the case that are registered CM/ECF users will receive service by the
                      7   CM/ECF system.
                      8
                      9                                          /s/ Scott Schutte
                                                                 Scott Schutte
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
M ORGAN , L EWIS &                                                          UNOPPOSED MOTION TO SET PLAINTIFF’S
  B OCKI US LLP
                                                                                 MOTION FOR CLASS CERTIFICATION
 ATTO RNEY S AT LAW                                                 4
                                                                            BRIEFING SCHEDULE AND HEARING DATE
                                                                                       CASE NO. 17-CV-2282-AJB-BGS
